Exhibit 10.64

 

REINSTATEMENT OF AND SECOND AMENDMENT TO
PURCHASE AND SALE CONTRACT

            Reinstatement of and Second Amendment to Purchase and Sale Contract
(the “Amendment”) is made as of July 16, 2010, between CONCAP VILLAGE GREEN
ASSOCIATES, LTD., a Texas limited partnership (“Seller”), and HARBOR GROUP
INTERNATIONAL, LLC a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of May 24, 2010, as amended by that certain First Amendment to
Purchase and Sale Contract, dated May 26, 2010 (collectively, the “Contract”)
with respect to the sale of certain property known as Village Green Apartments
located in Seminole County, Florida, as described in the Contract;

            WHEREAS, pursuant to Section 3.2 of the Contract, Purchaser had a
right to terminate the Contract solely as a result of zoning matters that are
unsatisfactory to Purchaser by written notice given to Seller on or prior to
June 4, 2010;

            WHEREAS, Purchaser exercised such termination right pursuant to that
certain letter dated June 3, 2010 from Purchaser to Seller (the “Termination
Notice”); and

            WHEREAS, Seller and Purchaser desire to (i) rescind the Termination
Notice, (ii) reinstate the Contract in its entirety and (iii) amend the Contract
on the terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Reinstatement.           Purchaser hereby rescinds the Termination
Notice.  Seller and Purchaser hereby agree that (i) the Termination Notice is
null and void and (ii) the Contract is hereby reinstated in its entirety, as
amended by this Amendment, and is hereby ratified and affirmed in all respects,
as if the Termination Notice had never been given by Purchaser.

3.      Purchase Price.          The first three lines of Section 2.2 of the
Contract shall be amended as follows:  “The total purchase price ("Purchase
Price") for the Property shall be an amount equal to Seven Million Four Hundred
Fifty Thousand  Dollars ($7,450,000.00), payable by Purchaser, as follows:”

4.      Deposit.          Seller and Purchaser acknowledge that, as a result of
Purchaser exercising its termination right pursuant to the Termination Notice,
Escrow Agent returned the Deposit to Purchaser.  Notwithstanding anything to the
contrary contained in the Contract, within 2 Business Days following the
execution of this Amendment, Purchaser shall deliver to Escrow Agent a deposit
of Two Hundred Fifty Thousand  Dollars ($250,000.00) by wire transfer of Good
Funds.  Such deposit shall be deemed to be the Deposit under the Contract. 
Purchaser acknowledges that, except as otherwise provided in Section 4.5.9 of
the Contract, the Deposit is non-refundable, and Purchaser’s obligation to
purchase the Property shall be conditioned only as provided in Section 8.1,
Article 11 and Article 12.

5.      Loan Assumption Application Submittal Deadline.  The Loan Assumption
Application Submittal Deadline, set forth in Section 4.5.3 of the Contract, is
hereby extended to 5:00 pm (eastern time) on July 19, 2010.

6.      Loan Assumption Approval Period.  Section 4.5.9 of the Contract shall be
deleted and replaced as follows:

            “4.5.9   If (a) Purchaser complies in all material respects with its
obligations under this Contract (including this Section 4.5), and (b) Purchaser
is unable to obtain the consent of the Lender to the Loan Assumption and Release
(subject only to Lender’s customary conditions) on or before 5:00 pm (eastern
time) on August 16, 2010 (the “Loan Assumption Approval Period”), then Purchaser
shall have the right, on or before the expiration of the Loan Assumption
Approval Period to give Escrow Agent notice terminating this Contract based
solely on the fact that the Loan Assumption and Release has not been approved by
the Lender, in which event this Contract shall be of no further force and
effect, subject to and except for the Survival Provisions, and Escrow Agent
shall forthwith return the Deposit to Purchaser. 

                        4.5.9.1             If (y) despite Purchaser using
commercially reasonable good faith efforts to obtain the Loan Assumption and
Release, Purchaser does not obtain the consent of the Lender to the Loan
Assumption and Release (subject only to Lender’s customary conditions) on or
before the expiration of the Loan Assumption Approval Period, then Purchaser
shall have the right (the “First Loan Assumption Approval Extension Right”),
exercisable by delivering written notice to Seller five (5) Business Days prior
to the expiration of the Loan Assumption Approval Period, to extend the Loan
Assumption Approval Period to 5:00 pm (eastern time) on August 30, 2010 for the
sole purpose of obtaining Lender's approval of the Loan Assumption and Release. 

                        4.5.9.2             If Purchaser exercises its First
Loan Assumption Approval  Extension Right and, despite Purchaser using
commercially reasonable good faith efforts to obtain the Loan Assumption and
Release, Purchaser does not obtain the consent of the Lender to the Loan
Assumption and Release (subject only to Lender’s customary conditions) on or
before the expiration of the Loan Assumption Approval Period (as extended by the
First Loan Assumption Approval  Extension Right), then Purchaser shall have the
additional right (the “Second Loan Assumption Approval Extension Right”),
exercisable by delivering written notice to Seller five (5) Business Days prior
to the expiration of the Loan Assumption Approval Period (as extended by the
First Loan Assumption Approval Extension Right), to further extend the Loan
Assumption Approval Period to 5:00 pm (eastern time) on September 14, 2010 for
the sole purpose of obtaining Lender's approval of the Loan Assumption and
Release; provided that concurrently with delivering such written notice
exercising the Second Loan Assumption Approval Extension Right, Purchaser shall
deliver to Escrow Agent an additional deposit of $25,000.00 (the “Second Loan
Assumption Period Extension Deposit”).  The Loan Assumption Period Extension
Deposit shall be deemed part of the Deposit.

                        4.5.9.3             If Purchaser exercises its First
Loan Assumption Approval  Extension Right and Second Loan Assumption Approval
Extension Right and, despite Purchaser using commercially reasonable good faith
efforts to obtain the Loan Assumption and Release, Purchaser does not obtain the
consent of the Lender to the Loan Assumption and Release (subject only to
Lender’s customary conditions) on or before the expiration of the Loan
Assumption Approval Period (as extended by the First Loan Assumption Approval
Extension Right and the Second Loan Assumption Approval Right), then Purchaser
shall have the additional right (the “Third Loan Assumption Approval Extension
Right”), exercisable by delivering written notice to Seller five (5) Business
Days prior to the expiration of the Loan Assumption Approval Period (as extended
by the First Loan Assumption Approval Extension Right and the Second Loan
Assumption Approval Extension Right), to further extend the Loan Assumption
Approval Period to 5:00 pm (eastern time) on September 29, 2010 for the sole
purpose of obtaining Lender's approval of the Loan Assumption and Release;
provided that concurrently with delivering such written notice exercising the
Third Loan Assumption Approval Extension Right, Purchaser shall deliver to
Escrow Agent an additional deposit of $25,000.00 (the “Third Loan Assumption
Period Extension Deposit”). 

                        4.5.9.4             The Second Loan Assumption Period
Extension Deposit and the Third Loan Assumption Period Extension Deposit, to the
extent actually deposited by Purchaser with Escrow Agent, shall be deemed part
of the Deposit.”

7.      Closing Date. Section 5.1 of the Contract shall be deleted and replaced
as follows: 


 


“5.1      CLOSING DATE. 


            5.1.1    THE CLOSING SHALL OCCUR ON THE DATE (THE “CLOSING DATE”)
THAT IS THE EARLIER OF (X) TWENTY (20) DAYS AFTER SELLER AND PURCHASER RECEIVE
WRITTEN NOTICE THAT THE LENDER HAS APPROVED THE LOAN ASSUMPTION AND RELEASE AND
(Y) SEPTEMBER 7, 2010 (THE “OUTSIDE CLOSING DATE”), THROUGH AN ESCROW WITH
ESCROW AGENT, WHEREBY SELLER, PURCHASER AND THEIR ATTORNEYS NEED NOT BE
PHYSICALLY PRESENT AT THE CLOSING AND MAY DELIVER DOCUMENTS BY OVERNIGHT AIR
COURIER OR OTHER MEANS.  PURCHASER SHALL PROVIDE SELLER WITH WRITTEN NOTICE OF
LENDER’S APPROVAL OF THE LOAN ASSUMPTION AND RELEASE NO LATER THAN TWO (2) DAYS
AFTER PURCHASER’S RECEIPT OF SUCH APPROVAL.


            5.1.2    NOTWITHSTANDING THE FOREGOING, (I) IF PURCHASER TIMELY
EXERCISES PURCHASER’S FIRST LOAN ASSUMPTION APPROVAL EXTENSION RIGHT, THEN THE
OUTSIDE CLOSING DATE SHALL AUTOMATICALLY BE EXTENDED TO SEPTEMBER 20, 2010, (II)
IF PURCHASER TIMELY EXERCISES PURCHASER’S SECOND LOAN ASSUMPTION APPROVAL
EXTENSION RIGHT, THEN THE OUTSIDE CLOSING DATE SHALL AUTOMATICALLY BE EXTENDED
TO OCTOBER 4, 2010 AND (III) IF PURCHASER TIMELY EXERCISES PURCHASER’S THIRD
LOAN ASSUMPTION APPROVAL EXTENSION RIGHT, THEN THE OUTSIDE CLOSING DATE SHALL
AUTOMATICALLY BE EXTENDED TO OCTOBER 19, 2010.


            5.1.3    NOTWITHSTANDING THE FOREGOING, SELLER SHALL HAVE THE
OPTION, BY DELIVERING WRITTEN NOTICE TO PURCHASER, TO EXTEND THE CLOSING DATE TO
THE LAST BUSINESS DAY OF THE MONTH IN WHICH THE CLOSING DATE OTHERWISE WOULD
OCCUR PURSUANT TO THE PRECEDING SENTENCE, IN CONNECTION WITH EITHER THE LOAN
ASSUMPTION AND RELEASE.”

8.      Material Loan Modification.  The term “Material Loan Modification” set
forth in Section 4.5.4 of the Contract shall be deleted in its entirety and
replaced as follows:  “The term “Material Loan Modification” shall mean any of
the following: (i) an increase in the fixed interest rate under either or both
of the Loans, (ii) a shortening of the stated maturity date for either or both
of the Loans, (iii) the imposition of new or additional borrower reserve
accounts, other than the Required Loan Fund Amounts, (iv) a requirement that
Purchaser shall cause a person or entity to execute and deliver a full-recourse
guaranty of all or any portion of the Loans in favor of Lender (as opposed to a
so-called “non-recourse carve-out” guaranty), (v) a partial prepayment of either
or both Loans in order to reduce the aggregate outstanding principal balance of
the Loan(s) to an amount that is less than sixty-five percent (65%) of the
Purchase Price, and (vi) any other material adverse change to the terms of the
Assumed Loan Documents that are not customary and reasonable for loans from the
Lender on multi-family property in Seminole County, Florida which are similar in
type, age and condition as the Property.  The following shall not constitute a
Material Loan Modification: (a) a partial prepayment of either or both Loans in
order to reduce the aggregate outstanding principal balance of the Loan(s) to an
amount that is equal to or greater than sixty-five percent (65%) of the Purchase
Price, (b) HGGP Capital VII, LLC, or such other person or entity the Lender has
accepted in prior transactions with Purchaser, executing and delivering a
customary “non-recourse carve-out” guaranty and such other guaranty(s), if any,
which are a part of the Assumed Loan Documents and a customary environmental
indemnity in favor of Lender and (c) Purchaser’s obligation to fund the Required
Loan Fund Amounts.

9.      Prepayment Penalty. 

(a)        The last sentence of Section 4.5.5 of the Contract shall be deleted
and replaced as follows:  “Further, if (i) as a condition to approving the Loan
Assumption and Release, the Lender requires a partial prepayment of either or
both of the Loans and (ii) in connection with such partial prepayment, a
prepayment penalty or premium (including any yield maintenance premium) is due
to the Lender (the "Prepayment Penalty"), then Purchaser shall, within five (5)
Business Days of receiving notice of such requirement to pay down the Loan(s),
notify Seller in writing of the amount of the partial prepayment Lender is
requiring (the “Prepayment Penalty Notice”).  If the Lender requires a pay down
of either or both Loans in order to reduce the aggregate outstanding principal
balance of the Loan(s) to an amount that is equal to or greater than eighty
percent (80%) of the Purchase Price, then Seller shall pay the portion of the
Prepayment Penalty (if any) that is associated with such partial prepayment.  If
the Lender requires a pay down of either or both of the Loans in order to reduce
the aggregate outstanding principal balance of the Loan(s) to an amount that is
less than eighty percent (80%) of the Purchase Price, then, in the Prepayment
Penalty Notice, Purchaser shall notify Seller as to whether or not Purchaser
agrees to (a) pay the Prepayment Penalty (provided that, at Closing, Seller
shall give Purchaser a credit against the Purchase Price in the amount of the
Prepayment Penalty associated with the portion of such prepayment to reflect a
loan amount of eighty percent (80%) of the Purchase Price) or (b) terminate this
Contract.  If  Purchaser elects to terminate this Contract, then the Deposit
shall be promptly returned to Purchaser and this Contract shall be of no further
force or effect, except for the Survival Provisions.”

(b)        The second sentence of Section 5.4.7 of the Contract shall be deleted
and replaced as follows:  “Purchaser shall be responsible for all Lender Fees as
a result of the Loan Assumption and Release, including any payment of required
by the Lender in order to reduce the outstanding principal amount of either or
both of the Loans, provided, however, all prepayment penalty(ies) associated
with such prepayment of the Loans shall be allocated between Seller and
Purchaser pursuant to Section 4.5.5.”

10.  Miscellaneous.           This Amendment (a)  supersedes all prior oral or
written communications and agreement between or among the parties with respect
to the subject matter hereof, and (b) may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute a single instrument and may be delivered by facsimile transmission or
electronic mail, and any such facsimile transmitted or electronically mailed
Amendment shall have the same force and effect, and be as binding, as if
original signatures had been delivered.  As modified hereby, all the terms of
the Contract are hereby ratified and confirmed and shall continue in full force
and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

 

Seller:

CONCAP VILLAGE GREEN ASSOCIATES, LTD., a Texas limited partnership

 

By:  CCP/III VILLAGE GREEN GP, INC., a South Carolina corporation, its general
partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

Purchaser:

HARBOR GROUP INTERNATIONAL, LLC,

a Delaware limited liability company

By:  /s/T. Richard Litton, Jr.

Name:  T. Richard Litton, Jr.

Title:  President

 

 